 125 Park Avenue, 7th Floor                                                   Henry E. Mazurek
 New York, NY 10017                                                                     Partner
 Telephone (212) 655-3500                                                 Direct (212) 655-3594
 Facsimile (212) 655-3535                                                   Fax (646) 682-9222
                                                                            hem@msf-law.com


                                       December 20, 2019

VIA ECF

Hon. Frederic Block
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 10C South
Brooklyn, NY 11201

       Re:     United States v. Andrew Campos, 19-cr-575

Dear Judge Block:

        We represent Defendant Andrew Campos in the above-referenced case. As directed by the
Court during the December 19, 2019 hearing, we write to propose additional bail conditions for
Mr. Campos’ release which, through the use of technology, will allow “the defendant [to] be
watched while at home.” (Minute Entry, Dec. 19, 2019.) As the Court is aware, the charges in
this case and the defendant’s personal history create a presumption of bail, in addition to the
presumption of innocence accorded every criminal defendant. See 18 U.S.C. §§ (b), (c), (j). For
all of the reasons stated in our earlier letter submissions, dated December 11 and 17, 2019, we
respectfully submit that the proposed conditions, as enhanced by the additional conditions
proposed herein, are more than sufficient to “reasonably assure” the Court that Mr. Campos will
not “endanger the safety of any other person or the community,” and will not present a “serious
risk” that he will “obstruct or attempt to obstruct justice.” 18 U.S.C. §§ 3142(c), (f)(2)(B). The
Court should, therefore, order Mr. Campos’ release on the substantial conditions proposed. See
18 U.S.C. § 3142(c) (the “judicial officer shall order the pretrial release of the person -- . . . (B)
subject to the least restrictive further condition, or combination of conditions, that such judicial
officer determines will reasonably assure . . . the safety of any other person and the community…”)
(emphasis added).
Hon. Frederic Block
December 20, 2019
Page 2 of 4


        In response to the Court’s direction that “the parties explore methods whereby the
defendant can be watched while at home,” (Minute Entry Dec. 19, 2019), Mr. Campos proposes
the following additional conditions of pretrial release:

       -       Mr. Campos’s home is equipped with a video security system that permits real-time
               video monitoring of the entrances to the home, and also preserves recordings of the
               video footage. Mr. Campos agrees to allow the government and Pretrial Services
               to monitor the real-time feed and control and preserve the recordings of this video
               security system; and

       -       Electronic monitoring of Mr. Campos’ cellular telephone and other internet capable
               devices, through software available to E.D.N.Y. Pretrial Services (we have
               consulted with Pretrial Services and can confirm that it has access to this
               technology). Mr. Campos agrees not to access internet capable devices belonging
               to his wife and four daughters, and these devices shall each have encryption
               protection, and Mr. Campos shall not have access to any passwords. 1

       As discussed in Mr. Campos’ bail appeal and reply letters [Dkt. 86; Dkt. 99], he also
proposes the following conditions of release:

       (1)     A $4,500,000 personal recognizance bond, substantially secured by three homes
               belonging to Mr. Campos’ close family members and two lifelong friends 2;


1
 This condition was an element of co-defendant Richard Martino’s bail package, which Magistrate
Judge Levy deemed sufficient to warrant his release. We note that the government claims that Mr.
Martino has a similar long history and standing in the alleged organized crime organization
charged in this Indictment that it also alleges against Mr. Campos. See Order Setting Conditions
of Release as to Richard Martino [Dkt. 93] at 1, 4 (Dec. 12, 2019).
2
  The Simone and Paganelli families, lifelong friends of Mr. Campos, are willing to post their most
substantial personal, emotional and financial assets – their own homes – where they live with
young children. They have been interviewed and approved by the government as financially
responsible persons with no connection to the criminal conduct charged here. Mario Simone, one
of the proposed suretors, has appeared at both of Mr. Campos’ initial bail hearings – on the date
of Mr. Campos’ arrest, December 5, 2019, and at yesterday’s appearance before this Court. He
has known Mr. Campos since childhood – for about 40 years. He and his family, including four
minor children ranging in ages from 5 to 13, live modestly in their Nanuet home. Mr. Simone, to
this day – after 40 years of contact with Mr. Campos – still finds time to talk to him two-to-three
times per month, and sees Mr. Campos on average once per month, but sometimes two-to-three
times per month (especially around holidays). Roger Paganelli also has known Mr. Campos since
childhood – or 40 years – and has agreed to post his family home, with fair market value in excess
of $3.5 million, which represents a sizable majority of his lifetime achievement of savings and
hard work in the pharmacy business. Mr. Paganelli also has children at home. These lifelong
Hon. Frederic Block
December 20, 2019
Page 3 of 4


       (2)     Home detention in his family home in Scarsdale, New York, where his wife and
               four daughters reside (ages 17-22), with electronic monitoring (by G.P.S tracking
               device);

       (3)     Travel restricted to pre-arranged medical and legal visits, as authorized by Pretrial
               Services;

       (4)     Continued surrender of Mr. Campos’ passport, and an agreement not to secure new
               travel documents;

       (5)     Associational bars as deemed appropriate by the Court; and

       (6)     Supervision by Pretrial Services, as directed.

        Mr. Campos’ proposed bail conditions are similar to or more strenuous than the bail
conditions ordered by three separate Magistrate Judges for the release of co-defendants Richard
Martino, Mark Kocaj, and related party, Adrial Lopez, 3 all of whom the government also moved
to detain. Co-defendant Martino’s bail conditions, ordered by Magistrate Judge Levy, included:
(1) a $4.5 million personal recognizance bond secured by five properties, (2) home detention with
GPS location monitoring, (3) cyber monitoring, including a requirement that any internet capable
devices belonging to Mr. Martino’s family members remain password protected, and that Mr.
Martino will not have access to the devices’ passwords, and (4) associational bars. See Order
Setting Conditions of Release as to Richard Martino [Dkt. 93] at 1, 4 (Dec. 12, 2019). Co-
Defendant Kocaj (charged in two separate indictments with counts of violence, including alleged
associations with two separate organized crime entities (alleged Gambino family and Albanian
organized crime) was released by Magistrate Judge Bulsara on December 6, 2019 on conditions
substantially less restrictive than those Mr. Campos proposes: (1) a $600,000 personal
recognizance bond secured by three properties, (2) home detention, and (3) associational bars.

friends carry enormous moral suasion on Mr. Campos, who knows he would ruin their lives if he
violated bail, and young children – even as young as 5 and 7-years-old – would be impacted. For
both the Simone and Paganelli families, Mr. Campos knows that their livelihoods and family safety
are at stake; they would be wiped out financially. We note also that Mr. Campos has offered his
own home as collateral for the bond, but the government has objected to its use because it is one
of the properties the government seeks to forfeit in this Indictment.
3
  Although Adrial Lopez is not a co-defendant in this case, he was arrested on a related criminal
complaint, and the government moved for his detention simultaneously with Mr. Campos and
included him in the omnibus detention letter. He has a prior criminal history that includes violence;
is charged with having threatened or used violence in the pending criminal complaint; and is
alleged to have been in the loansharking business for many years. See Government’s Motion to
Remand as to Andrew Campos, Vincent Fiore, Mark Kocaj, Richard Martino [Dkt. 17] (Dec. 6,
2019). In stark contrast, Mr. Campos has no history of directing or engaging in acts of violence
at all.
Hon. Frederic Block
December 20, 2019
Page 4 of 4


Order Setting Conditions of Release as to Mark Kocaj [Dkt. 83] (Dec. 9, 2019). Finally, Magistrate
Judge Gold ordered Adrial Lopez’s release subject to the following conditions: (1) a $750,000
personal recognizance bond, co-signed by eight financially responsible individuals, (2) curfew
with monitoring by Pretrial Services, and (3) associational bars. United States v. Adrial Lopez,
19-mj-1126 [Dkt. 10] (Dec. 16, 2019). Notably, the government has proffered that it has evidence
of direct threats of violence made by Mr. Kocaj and Mr. Lopez—the government has proffered no
such evidence as to Mr. Campos. Despite the accumulation of years of evidence, including Title
III wiretaps of multiple phones of the defendants over several continuous months, an oral
communications surveillance bug in Mr. Campos’ business office for several months, voluminous
consensual recordings, and years of physical surveillance of Mr. Campos, the government has
proffered not a single incident of the use or threatened use of violence by Mr. Campos or violence
personally directed by Mr. Campos. It relies only on the words of others in its single alleged
extortion – which involves a fellow construction subcontractor who went to Mr. Campos’ office
almost every day, right up to the date of Mr. Campos’ arrest, belying any inference of fear or
danger.

        Finally, Mr. Campos was released on bail in his prior federal wire fraud case, with no house
arrest or electronic monitoring. He freely traveled within the Southern and Eastern Districts of
New York and had perfect compliance with his pretrial release conditions, a period that lasted
more than one year through his sentencing. In fact, he was permitted to self-surrender to the
designated Bureau of Prisons facility to serve his sentence in this prior fraud case.

        Mr. Campos poses no threat of dangerousness or serious risk of obstructive conduct based
on this record. In any event, because his proposed bail conditions ameliorate any substantial risk,
he has satisfied the requirements of the Bail Reform Act and presented a combination of conditions
that are “sufficient to reasonably assure the Court” that he does not present a danger to the
community or pose a serious risk of future obstructive conduct in these proceedings. 18 U.S.C. §
3142(c). In a case where the government bears the burden of proving the need for detention by
clear and convincing evidence on the ground of dangerousness, it has absolutely failed to meet its
burden. Here, the presumptions of bail and innocence equally apply. We respectfully submit that
bail should be ordered as requested.

                                      Respectfully submitted,



                                              /s/ HEM
                                      Henry E. Mazurek
                                      Ilana Haramati
                                      Meister Seelig & Fein LLP
                                      125 Park Avenue, Suite 700
                                      New York, New York 10017

                                      Counsel for Defendant Andrew Campos
